Citation Nr: 1409256	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-08 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Basic eligibility for educational assistance under Chapter 33, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 2004 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Muskogee Education Center that denied eligibility for Chapter 33 (Post-9/11 GI Bill) educational assistance.


FINDINGS OF FACT

1.  The service department verified that the Veteran had "active duty service" for the period from April 2004 to March 2005, and was released from this period of service, characterized as honorable, for further service in the reserve component.  

2.  Exclusive of specifically identified entry level and skill training during that period, he had qualifying aggregate service of approximately 103 days (i.e., more than 90 days) of active duty service.


CONCLUSION OF LAW

The Veteran is basically eligible for Post-9/11 GI Bill (Chapter 33) educational assistance benefits.  38 U.S.C.A. §§ 3301, 3311 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As pertinent to this claim, an individual may establish eligibility for educational assistance under the Post-9/11 GI Bill based on "active duty service" after September 10, 2001, if he or she serves a minimum of 90 aggregate days, excluding entry level and skill training, and, after completion of such service, is released from service characterized as honorable for further service in a reserve component.  38 C.F.R. § 21.9520(a); see 38 U.S.C.A. § 3311(b)(8)(A), (c)(3).  

The Veteran enlisted in the U. S. Marine Corps Reserves in April 2004.  According to a DD Form 214, he served on initial active duty for training (IADT) from April 19, 2004, to March 11, 2005, a period of 10 months and 23 days.  This translates into approximately 327 days.  However, the service was characterized as active duty for training, and he was in the Reserves.  In contrast, "active duty" means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under specific provisions of Title 10, United States Code.  38 U.S.C.A. § 3301; 38 C.F.R. § 21.9505.  In January 2011, the service department verified that the Veteran had no Title 10 service.  

Although that period of service is characterized as "active service," by virtue of a a service-connected disability incurred during that period of service, that is not the equivalent of "active duty."  See 38 U.S.C.A. § 101(21), (22), (24); 38 C.F.R. § 3.6.  Nevertheless, in August 2011, the service department stated that the Veteran's "only active duty service" was from April 19, 2004, to March 11, 2005, "which was boot camp and IADT."  Although this appears to conflict with the definition of active duty contained in VA laws and regulations, the Board is bound by the service department's characterization of the service as "active duty service."  See, e.g., Venturella v. Gober, 10 Vet. App. 340 (1997).  In this regard, the service department is privy to more information concerning his service than is VA.  

However, if the active duty service is for a period less than 24 months, "entry level and skill training" must be excluded from the computation of service.  38 U.S.C.A. § 3311(b); 38 C.F.R. § 21.9520(a).  Entry level and skill training means Recruit Training and Marine Corps Training (School of Infantry Training) for members of the Marine Corps.  38 U.S.C.A. §  3301(2)(d); 38 C.F.R. § 21.9505.  The DD Form 214 applicable to this period of service identifies a total of 32 weeks of entry level and skill training.  In this regard, an additional 4 week period for "tan belt" was during the same time period as the recruit training.  This 32 weeks translates into 224 days, leaving 103 days of service which has not been identified as entry level or skill training.  

Thus, the evidence establishes that the Veteran served on more than 90 days of qualifying "active duty service" during his period of duty from April 2004 to March 2005 and, accordingly, is basically eligible for Chapter 33 educational assistance based on this service.  Although there is some discrepancy as to whether this service is properly characterized as "active duty," the Board has resolved reasonable doubt in the Veteran's favor, based on the most recent service department communication, identify it as "active duty service."  In this regard, although the duty was overall characterized as initial active duty training, the DD Form 214 notes that he spent 4 months in his primary specialty of low altitude air defense gunner.  

This decision is limited to whether the Veteran is basically eligible for Post-9/11 GI Bill benefits, based on his military service.  The file reflects that in September 2010, he was erroneously granted entitlement to Post-9/11 GI Bill benefits at the 100 percent rate.  However, the Education Center had mistakenly calculated that he had 2,021 days of qualifying service from April 2004 to October 2009.  This was apparently based on an incomplete reading of a DD Form 214 dated in December 2009, which noted that the Veteran entered active duty in April 2004 and was separated in October 2009, but also noted that he had no active service during that period.  As subsequently clarified by the service department, his only period of active service was from April 2004 to March 2005.  The Education Center corrected this error in January 2011, at which time his claim for Post-9/11 GI Bill educational assistance was denied.  

In January 2011, the Veteran was also informed that the Department of Defense (DoD) had determined that he was eligible for Montgomery GI Bill-Selected Reserve (MGIB-SR) benefits, on the basis of his disability discharge from the Selected Reserve.  In view of this entitlement under an alternative program, the next step in establishing eligibility to Post-9/11 GI Bill benefits will be an irrevocable election of Post-9/11 GI Bill by relinquishing eligibility under the MGIB.  Given his earlier erroneous award of Post-9/11 GI Bill benefits at the 100 percent rate, which may lead him to an erroneous impression of the amount of benefits he would receive under the Post-9/11 GI Bill, the Board finds it advisable to caution the Veteran to research which program will provides him with the maximum benefits before he irrevocably elects Post-9/11 GI Bill benefits.  In this regard, it appears that based on his service, discussed above, he would only be entitled to benefits at the 40 percent rate, and other limitations may apply as well.  


ORDER

Basic eligibility for Post-9/11 GI Bill (Chapter 33) educational assistance is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


